DETAILED ACTION
 This action is in reply to papers filed 11/9/2021.  Claims 1-6, 10-13, and 18-35 are pending with claims 1-6, 10-13 and 34-35 examined herein. 

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Examiner’s Note
 All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210299173A1 Published 9/30/2021.

     				          Maintained Rejections
The 35 U.S.C. 103 rejection of claims 1-6, 10-13 and 34-35 as being unpatentable over Harriri et al. (PgPub 20120148553A1, Published 6/14/2012) in view of O’Rourke et al. (Metabolism. 2013 Nov; 62(11) 557-61), and Kaufman et al. (PgPub 20130287751A1, Published 10/31/2013) is maintained. Applicant’s arguments will be addressed below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-6, 10-13 and 34-35 remain rejected under 35 U.S.C. 103 as being unpatentable over Harriri et al. (PgPub 20120148553A1, Published 6/14/2012) in view of O’Rourke et al. (Metabolism. 2013 Nov; 62(11) 557-61), and Kaufman et al. (PgPub 20130287751A1, Published 10/31/2013). Note that in view of the amendments made to the claims, the rejection has been updated. 


Claim interpretation:  At para. 39 of the PgPub, the specification teaches the term “endogenous NK cells” refers to the NK cells that naturally develop into NK cells in the individual, including NK cells purified and isolated from the Stromal Vascular Fraction of ADSCs. NK cells in the blood stream are one example.


Hariri et al. teach activated and expanded NK cells from peripheral blood have been used in both ex vivo therapy and in vivo treatment of patients having advanced cancer, with some success against bone marrow related diseases, such as leukemia; breast cancer; and certain types of lymphoma (Pg. 1, Col. 2, middle of para. 5). Hariri adds that in spite of the advantageous properties of NK cells in killing tumor cells, they remain difficult to work with and claim 1 (in-part), and claim 10 (in-part), Hariri et al. teach a method of producing a population of activated natural killer (NK) cells, comprising: (a) seeding a population of hematopoietic stem or progenitor cells (as in claim 2 and claim 11) obtained from peripheral blood (Pg. 3, para. 18) in a first medium comprising interleukin-15 (IL-15) and, optionally, one or more of stem cell factor (SCF) and interleukin-7 (IL-7), wherein said IL-15 and optional SCF and IL-7 are not comprised within an undefined component of said medium, such that the population expands, and a plurality of hematopoietic stem or progenitor cells within said population of hematopoietic stem or progenitor cells differentiate into NK cells during said expanding; and (b) expanding the cells from the step (a) in a second medium comprising interleukin-2 (IL-2), to produce a population of activated NK cells (Pg. 1-2, para. 7), wherein said activated NK cells are CD161−, CD94+ and NKp46+ (Pg. 12, para. 131).  This teaching by Hariri is reasonably interpreted to establish a culture preparation comprising three cell types: (1) hematopoietic stem or progenitor cells, (2) NK cells derived from hematopoietic stem or progenitor cells and (3) activated NK cells derived from the co-culture of expanded hematopoietic stem or progenitor cells and NK cells. More broadly, this teaching by Hariri is reasonably interpreted to teach a method of producing an activated NK cell by co-culturing a cell population of hematopoietic stem or progenitor cells and NK cells. 
 Given that Hariri teaches that it is the isolated hematopoietic stem or progenitor cells that produces both NK cells (Examiner has interpreted this to be ‘a first plurality of NK cells that are endogenous NK cells’ of the claims) and NK activated cells (examiner has interpreted this to claim 4 and claim 13. It is emphasized that, given the explicit definition of the term ‘endogenous NK cells’, coupled with the specification identifying a ‘blood stream’ as an endogenous source, the NK cells of Hariri are endogenous NK cells insofar as they “naturally developed” from hematopoietic stem or progenitor cells that was obtained from peripheral blood.
However, Hariri fails to teach the endogenous NK cells are derived from adipose tissue (as further in claim 1 and claim 10).
 Before the effective filing date of the claimed invention, O’Rourke et al. taught a method for isolating a stromal vascular fraction from adipose tissue/cluster of adipocytes (as further in claim 1, as in claim 5 and as further in claim 10) comprising dissecting vessels from adipose tissue, which was washed in PBS + 2% BSA, minced, and digested with Type II collagenase for 60 minutes at 37°C followed by centrifugation at 200g and retrieving a stromovascular cell fraction (SVF) cell pellet (Abstract; Pg. 1558, ‘Cell Isolation’). Peripheral blood mononuclear cells (PBMC) were also isolated from blood with Ficoll gradient, treated with ammonium chloride, and washed in PBS. When compared to NK cells derived from PMBC, O’Rourke et al. demonstrate that NK cells derived from adipose tissue expressed higher levels of activation markers, including NKp46 (Pg. 1560, ‘Discussion’, para. 2). O’Rourke notes that limitations in tissues and cell yield, exacerbated by the fact that NK cells represent a small fraction of SVF and PBMC, precluded functional analysis or correlation of NK cell phenotype read on isolation and purification of SVF of ADSCs (as in claim 6), 
However, neither Hariri nor O’Rourke teach the stem cells are induced pluripotent stem cells derived from fibroblasts of a patient (as in claim 3, claim 12, claim 34 and claim 35).
Before the effective filing date of the claimed invention, Kaufman et al. taught a method for producing NK cells from induced pluripotent stem cells (as in claim 34 and claim 35), which includes culturing induced pluripotent stem cells in a first serum-free medium, aggregating the undifferentiated stem cells to form embryoid bodies, which are cultured to produce hematopoietic precursor cells, and culturing the precursor cells in a serum-free medium to produce the NK cells (Abstract; Pg. 2, para. 15). In one embodiment, Kaufman teaches the induced pluripotent stem cells are NDHF-IPS cells (i.e. Normal Human Dermal Fibroblasts (NHDF) reprogrammed into induced pluripotent stem cells) (Pg. 3, para. 38). In one embodiment, Kaufman adds that the NK cells are derived from autologous stem cells (Pg. 2, para. 18). This teaching by Kaufman meets the limitation of iPS cells derived from fibroblasts of a patient (as in claim 3 and claim 12).
It is established that Hariri teaches a method of activating NK cells is to co-culture hematopoietic stem or progenitor cells with endogenous NK cells. In this regard, it would have been prima facie obvious to co-culture the hematopoietic stem or progenitor cells of Hariri et al. with the adipose-derived endogenous NK cells of O’Rourke, with a reasonable expectation of arriving at the claimed invention. That is, one of ordinary skill in the art would have found it prima facie obvious to substitute the NK cells of Hariri with the NK cells of O’Rourke because O’Rourke teaches that, compared to NK cells derived from PMBCs, adipose derived NK cells a positive effect in deriving activated NK cells from the hematopoietic stem or progenitor cells. 
Furthermore, one of ordinary skill in the art would have found it prima facie obvious to use iPS cells as the starting cells in the method of Hariri. This is because Kaufman provides evidence that iPS cells differentiate into hematopoietic stem /precursor cells which then further differentiate into NK cells. Critically, the use iPS cells as a starting cell would have been prima facie obvious given O’Rourke’s lamenting of the small fraction of available NK cells in SVF and PMBC for use in disease modeling. Thus, for the purposes of deriving a sufficient quantity of activated NK cells, the modification would have been prima facie obvious. 

                                Applicant’s arguments/Response to Arguments
Applicant argues:  Applicant argues on Pg. 8 of ‘Remarks’ that a review of D1 shows that it teaches a two-step method for preparation of activated NK cells. In the first step, hematopoietic stem cells are cultured in media containing interleukin 15, where
they multiply and differentiate into NK cells. In a second step cells are transferred to media
containing IL-2, which generates activated NK cells. Accordingly, the non-activated NK cells of
D1 that act as precursors to activated NK cells produced in the second step do not correspond to the endogenous stem cells of the claims.
In Response:  Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, it is presumed that Applicant meant ‘… activated NK cells produced in 
It is noted that should Applicant disagree with Examiner’s interpretation of the NK cells in step a of Hariri as reading on “endogenous NK cells”, as defined by the specification, Examiner cites Cichocki et al. (Front Immunol. 2019 Aug 29;1 0:2078., attached herewith) who teach “CD3−CD56+ NK cells develop from CD34+ hematopoietic progenitors (HPCs) in vivo…” (Abstract).  This teaching by Cichocki confirms Examiner’s interpretation that the hematopoietic stem/progenitor derived NK cells of step (a) in Hariri are “endogenous NK cells” because, as taught by Cichocki, they “naturally develop into NK cells in the individual”. 
Applicant argues: The Office cites D2 as teaching isolation of NK cells from adipose tissue, and suggest that a person of ordinary skill would find it obvious to modify D1 by the use of such adipose-derived NK cells to induce an unspecified positive effect in the production of activated NK cells by the taught two-step method. A review of D2 shows that it teaches various steps for treating adipose tissue to release NK cells included therein, as well as steps for 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. First, it is incorrect to state that the Examiner argued an “unspecified positive effect in the production of activated NK cells....” Copied below are relevant portions of the office action mailed 12/8/2021:

    PNG
    media_image1.png
    228
    668
    media_image1.png
    Greyscale

When taken in context, it is clear that the positive effect noted by the Examiner is in promoting the derivation of activated NK cells from the co-culture of hematopoietic stem or progenitor cells and (non-activated) NK cells. Indeed, at para. 4 of Hariri, Hariri states that “NK cells are activated in response to interferons …...” O’Rourke notes that, in comparison to peripheral blood, adipose tissue contains a greater number of NK cells that are predisposed to Interferon gamma (IFN-γ) secretion. Thus, given this, one of ordinary skill in the art would certainly expect NK cells derived from adipose tissue in co-culture with the hematopoietic stem or progenitor cells of Hariri to strongly promote the activation of the NK cells produced in step (b) of Hariri. In other words, to increase the yield of activated NK cells derived in step (b) of Hariri, the substitution of the endogenous NK cells from peripheral blood, prima facie obvious.  
Applicant argues: At pg. 10, Applicant argues the Office has similarly not provided a reasonable explanation why a person of ordinary skill would combine the teachings of D1 with those of D2, particularly since the method of D1 is directed to and apparently effective at providing activated NK cells and there is no teaching or suggestion of activation in regard to the adipose-derived NK cells of D2. The fact that NK cells exist and can be found or produced in various ways cannot be said to render all combinations of NK cells obvious.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Per MPEP 2144 (II), the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  
As noted above, Hariri teaches a two-step process in which activated NK cells are produced from a co-culture of hematopoietic stem/progenitor cells and NK cells obtained from peripheral blood. O’Rourke compared NK cells from peripheral blood and adipose tissue and noted that, in comparison to the NK cells from peripheral blood, NK cells obtained from adipose tissue express activating/maturation markers. More specifically, O’Rourke teaches, unlike NK cells from the peripheral blood, adipose tissue contained more NK cells that were CD56bright. This is notable because O’Rourke teaches CD56bright NK cells are predisposed to interferon gamma secretion (see O’Rourke at pg. 1560. ‘Discussion’, para. 2, previously cited
When taken together, one of ordinary skill in the art would have found it prima facie obvious to substitute the NK cells obtained from peripheral blood, as taught by Hariri, for the CD56bright NK cells obtained from adipose tissue, as taught by O’Rourke, because O’Rourke teaches CD56bright NK cells secrete interferon gamma, a cytokine known to activate NK cells.
Accordingly, the combination would have prima facie obvious. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632